Case 1:18-cv-08528-JGK Document 109 Filed 07/23/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

VICTOR JORDAN, 18-cv-8528 (JGK)

Plaintiff, ORDER

 

- against -
JOSUE PIERRE ET AL.,

Defendants.

 

JOHN G. KOELTL, District Judge:

The plaintiff’s request for additional time to file an
amended complaint is granted. The plaintiff should file the
amended complaint by August 9, 2021. The plaintiff is directed to
file the notice of constitutional challenge to statute with
respect to the amended complaint.

The Clerk is directed to mail a copy of this Order to the pro
se plaintiff.

SO ORDERED.

Dated: New York, New York
July 23, 2021

SS Mee

K John G. Koeiti
United States District Judge

 
